By Judge Melvin R. Hughes, Jr.
Before the court in this appeal from the General District Court is plaintiff’s motion to amend his complaint and defendant’s opposition to the plaintiff’s motion to amend.
In the General District Court plaintiff named as defendant, “Unnamed Quartermaster” in a claim of defamation. The General District Court by order dated, January 28,2010, sustained the demurer “as to the unidentified Quartermaster” and ordered that the person be “dismissed with prejudice.”
After appealing and following this court’s order permitting the plaintiff to identify the Unnamed Quartermaster as Deputy Levar Wallace, as a defendant, Wallace in his opposition contends that amendment should not be allowed on the ground that the court is without jurisdiction. The court agrees.
Virginia Code § 16.1-106 governs appeals of General District Court orders to the Circuit Court. Va. Code § 16.1-106. This provision in the Code provides that there is an appeal of right “[f]rom any order entered or judgment rendered in a court not of record in a civil case. . . .” Va. Code § 16.1-106. The Supreme Court of Virginia has interpreted the phrase “any order or judgment” to mean “final orders or judgments.” Ragan v. Woodcroft Vill. Apartments, 255 Va. 322, 327, 497 S.E.2d 740, 743 (1998). Thus, the Circuit Court has jurisdiction only over matters for which a final order or judgment has been entered by the General District Court. In this case, the General District Court did not enter a final order against Deputy Wallace, the Unnamed Quartermaster, for a defamation claim or any other claim. Therefore, since no order was entered against Deputy *542Wallace, this Court lacks appellate jurisdiction to consider his claim on amendment derivatively from that which was before the District Court. See Davis v. County of Fairfax, 282 Va. 23, 30, 710 S.E.2d 466, 469-70 (2011) (Jurisdiction of the Circuit Court is derivative of that of the General District Court.)